Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11859821, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The prior application fails to provide adequate support for the claim limitation of, receiving by the processor, a wager between at least two of the second plurality of players, about each of the first plurality of players’ points upon occurrence of a predetermined event; in response to receiving the wager, providing a graphical user interface making the wager available on display devices associated with each remaining one of the second plurality of players from the second table; updating the first table based on one or more outcomes of wagers between at least two of the first plurality of players; and in response to the occurrence of the predetermined event, adjusting the second table based on the first table and the wager between the at least two of the second plurality of players as required by claims 22, 23 and the dependent claims of thereof. Accordingly, claims 3-5, 7-10, 12-16 ,18-23 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5, 7-10, 12-16, 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 recites, “in response to receiving the wager, providing a graphical user interface making the wager available on display devices associated with each remaining one of the second plurality of players from the second table”. Applicant’s specification fails to teach that that a wager between at least two of the second plurality of players is received and in response to receiving the wager, providing a graphical user interface making the wager available.
More specifically, if a wager was received, that the wager was already available. There is no description that a wager is available after it is received.
The closest description (paragraph 77 of the published specification) recites the following.
[0077] Some embodiments may include providing a user interface, such as a web page or mobile device interface, through which information about the wager may be entered. Such information may include information identifying an amount of points wagered, information identifying participants in the wager, information identifying a point distribution to one or more winners of the wager, information identifying an event and/or any other desired information. Such an interface may present a representation of ongoing and/or available wagers (e.g., games) and/or allow a user to enter into/create custom wagers between users in a group. In some implementations, when a wager is created, a similar wager may become available to other users in other groups and/or other users in the same group. Such implementations, allows users from various groups to define wagers for other groups. In some implementations, a ranking or positioning in a user interface of a wager defined by one group may be determined by a number of other groups that have entered into that wager. So, for example, a popular wager defined by one group may be positioned in a more prominent location than an unpopular wager defined by another group when an interface presents a listing of current wagers.
The description above describe how available wagers are presented so that a user may enter or create wagers between users in a group. There is no description that that a wager is entered or created between users and then the wager is made available.
In addition, there is not description that the wager is made available on display devices associated with each remaining one of the second plurality of players from the second table. The interface may display an on-going wager. However, there is no description that the wager is made available after or in response to receiving the wager. In addition, the specification discloses that “a similar wager may become available to other users in other groups and/or other users in the same group”. However, there is no description that the wager is made available after or in response to receiving the wager.
Claims 3-5, 7-10 are rejected by dependency.
Claims 12-16, 18-21, 23 incorporate similar limitations and are rejected for the same reasons as discussed above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-5, 7-10, 12-16, 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "each remaining one of the second plurality of players from the second table" in lines 11-12. There is insufficient antecedent basis for this limitation in the claim. More specifically, the claim does not specify that there is a remaining one of the second plurality of players from the second table. There is no description of what the players are remaining from. In addition, the specification fails to describe or suggest what the players are remaining from. The claim indicates that there is a second plurality of players and a wager is received between at least two of the second plurality of players. The claim and the specification do not describe a removal of players for there to be remaining one of the second plurality of players. Based on the limitations and in light of the specification, it is not clear what the remaining one of the second plurality of players from the second table is.
Claims 3-5, 7-10 are rejected by dependency.
Claims 12-16, 18-21, 23 incorporate similar limitations and are rejected for the same reasons as discussed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-5, 7-10, 12-16, 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more as discussed below. 

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine and a process, which are statutory categories of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. Claims 3-5, 7-10, 22 recite, 
creating, by a processor, a first table in a memory, the first table having entries for each one of a first plurality of players, where each entry correlates each one of the first plurality of players with their points; 
creating, by the processor, a second table in the memory, the second table having entries for each one of a second plurality of players, where each entry correlates each one of the second plurality of players with their points;
receiving by the processor, a wager between at least two of the second plurality of players, about each of the first plurality of players’ points upon occurrence of a predetermined event;
in response to receiving the wager, providing a graphical user interface making the wager available on display devices associated with each remaining one of the second plurality of players from the second table; 
updating the first table based on one or more outcomes of wagers between at least two of the first plurality of players; and 
in response to the occurrence of the predetermined event, updating the second table based on the first table and the wager between the at least two of the second plurality of players.

The underlined limitations recite an abstract idea of managing interactions between people, which is a method of organizing human activity. The abstract idea of managing interactions include social activities and following rules or instructions. The steps of managing points for a wagering game for a first plurality of players and a second plurality of players by using a first table and a second table is a management of a social activity, and therefore a method of organizing human activity. 
In addition, the claims recite a mental process. The claim recite creating a first table for a first plurality of players and a second table for a second plurality of players and updating the tables based on one or more wagering outcomes. The steps of creating a table and updating a table can be performed mentally by a person with pen and paper.

Claims 12-16, 18-21 23, incorporate similar limitations and recite the same abstract idea as discussed above.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 3-5, 7-10, 12-16, 18-23 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 3-5, 7-10, 12-16, 18-23 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. As indicated in the specification (paragraph 34), the computer is a general-purpose computer. In addition, the steps of determining can be implemented by person or a computing device (Applicant’s specification paragraph 17). A person can perform the claimed steps manually without a computer (create a table and update the table using pen and paper).  In addition, the computer graphical user interface to display is generic computer component to conventional display information (webpage or mobile device interface; paragraph 77 of Applicant’s specification). In addition, the claim recites that the user interface is used to display the wager after the wager was received which amount insignificant extra solution activity.
The computer is used to generally link the abstract idea into an electronic embodiment. The computer is only used to manage data (points), in a table, which is a generic use of a computer. For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
Regarding claims 22 and 23, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of a computer system is directed to a generic computer. "To salvage an otherwise patent-ineligible process, a computer must be integral to the claimed invention, facilitating the process in a way that a person making calculations or computations could not." Bancorp Services, L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012). Examples of "meaningful limitations" include "the computer being part of the solution, being integral to the performance of the method, or containing an improvement in computer technology." A person or persons can perform the steps of: creating the first table and second table and updating the first and second table based on the outcomes without a computer. 
The claims recite, the elements of a computer processor and a memory. Applicant’s specification discloses that the processor may include various type of generic processors and circuits (paragraph 35) and the computer may be a “general purpose computing device such as a cellular phone, a personal digital assistant” (paragraph 34). Therefore, Applicant’s specification indicates that the additional elements of the computer are conventional.
The step of updating the points column of the table and another points column in memory are step of performing repetitive calculations (adding and subtracting points or credits) and record keeping (maintaining the points or credits on the table/database). The courts have ruled that the steps off performing repetitive calculations and record keeping by a computer is well known, routine and conventional or insignificant extra solution activity.
Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
The step of providing a graphical user interface making the wager available on display device is a step of using a generic display device (webpage or mobile device interface; paragraph 77 of Applicant’s specification) to display the wager after the wager was received, which amount insignificant extra solution activity. Alternatively, assuming that the wagers are wagering offers for a user to select, the step of using a computer to provide offers for a user to select is well-known, routine and conventional. As indicated by the courts, presenting offers is well-known, routine and conventional. OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.

The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Dependent limitations for claims 3-5, 7-10, 12-16, 18-21 are directed to updating and adjusting the points, indication of data, accepting the wager. These limitations also describe the abstract idea as indicated above. The use of a computer is not integral to the claimed invention for similar reasons as discussed above. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive.

35 USC 101
Applicant argues that the claimed invention now amended include limitations of: creating by a processor, a first table in a memory; creating by the processor, a second table in the memory; and providing a graphical user interface making the wager available on display devices; updating the first table and updating the second table based on the first table. Applicant argues that providing a graphical user interface making the wager available on display devices cannot be performed mentally by a person with pen and paper. However, the steps of creating a first table and a second table, displaying the available wager and updating the first and second table is an abstract idea. The use of a computer with a memory, processor and a display device generally links the abstract idea into an electronic embodiment. The claim limitations are not integrated to a practical application. In addition, the claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.
Applicant also argues that the processor uses the second table to better determine the display devices to send the graphical user interface to. However, Applicant has not explained what the improvement to the functioning of a computer or any other technology or technical field. There is no explanation on how the determination is better. The processor and display devices are used to display information (the wager). There is no improvement to the processor. There is no improvement to the display devices. The limitations are not indicative of integration into a practical application.

Pertinent Prior Art

Davis (US 2009/0325686) discloses that a first plurality of players placing a wager on the occurrence of an event (“target player” placing a wager playing against dealer/house, paragraphs 422-424, 427). Davis discloses that a second player can place a wager on the first plurality of players in which the second player’s wagers are based on the outcome of the first plurality of players (side wagering player “SWP” placing a wager on a target player or a given player on their game outcome such as the outcome of the target player’s next hand; paragraphs 422-423, 427).
Walker (US 2002/0123376) discloses creating a table having entries for a plurality of players (i.e. players with ID number 1010 in Fig. 10) each entry correlating with their points (current balance, 1030 and wagered amount 1035 in Fig. 10); and updating the table based on one or more outcomes of the wager (updating current balance 1030 based on the outcome won or lost 1040/1045 in Fig. 10).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/Primary Examiner, Art Unit 3715